Mario Pittoni, J.
Motion for the removal of a proceeding from the Surrogate’s Court of Orange County and a consolidation of said proceeding with an action pending in the Supreme Court of Nassau County.
The Civil Practice Act provides (1) for the consolidation of actions with actions and special proceedings with special proceedings (§ 96), (2) for the joint trial of actions or the joint trial of special proceedings (§ 96-a), and (3) for the removal of an action from another court and the consolidation of said action with an action in the Supreme Court; but it does not provide for the removal of a proceeding from the Surrogate’s Court to the Supreme Court; or for the consolidation of a special proceeding* and an action. In certain situations actions may be removed from the Supreme Court to the Surrogate’s Court (Civ. Prac. Act, § 190-a; Surrogate’s Ct. Act, § 40, subd. 9); and the Surrogate may consolidate actions at law removed to his court and proceedings in certain counties (Surrogate’s Ct. Act, § 65). As suggested in Matter of Garfield (144 N. Y. S. 2d 468) if the plaintiff feels aggrieved by the Surrogate’s Court proceeding in Orange County he may move in the Surrogate’s Court to dismiss that proceeding*.
Accordingly, the motion is denied.